Citation Nr: 0800309	
Decision Date: 01/04/08    Archive Date: 01/22/08

DOCKET NO.  05-09 623	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to a higher initial evaluation for post-traumatic 
stress disorder (PTSD), evaluated as 30 percent disabling 
from October 5, 1999.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel

REMAND

The veteran had active military service from February 1976 to 
November 1980. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, DC.

The veteran testified before the undersigned Veterans Law 
Judge at a hearing in October 2007.  A transcript of that 
hearing is of record.

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that an appeal from an 
original award does not raise the question of entitlement to 
an increased rating, but instead is an appeal of an original 
rating. Fenderson v. West, 12 Vet. App. 119 (1999).  
Consequently, the Board has characterized the rating issue on 
appeal as a claim for a higher evaluation of an original 
award.  Analysis of this issue requires consideration of the 
rating to be assigned effective from the date of award of 
service connection--in this case, October 5, 1999.

During his October 2007 hearing, the veteran argued that his 
PTSD symptoms had grown worse.  He specifically noted 
problems interacting with others, stating that he frequently 
fought with co-workers, his wife, and son.  He also mentioned 
memory loss, such as forgetting to scan packages while 
serving as a postal employee.

Outpatient treatment notes from the Washington VAMC dated 
from April 1999 through September 1999, January 2000 through 
May 2000, and March 2001 through August 2001, contain 
psychology progress notes, including a notation dated in 
August 2001, where the veteran reported that he was fearful 
that he would hurt someone at work if he did not take time 
off.  In addition, an October 2000 psychiatric report noted 
that the veteran had PTSD with depressive features and stated 
that the veteran had a miserable interpersonal and social 
life, and that although he had managed to remain employed for 
many years, it was only at great emotional expense and 
detriment to his relationships with his family, especially 
his wife.

In November 2007, the veteran submitted a letter from D. P., 
M.D., dated in November 2007, (for which he waived RO 
consideration), stating that the veteran had been attending 
regularly and participating in weekly non-combat PTSD therapy 
group since his referral in February 2000 for treatment of 
his PTSD.

In this case, the most recent VA compensation examination 
that relates to the veteran's current level of disability was 
conducted in June 2002.  At this examination conducted by 
three examiners, they noted that the veteran demonstrated 
significant symptoms of re-experiencing phenomenon including 
intrusive memories, flashbacks and nightmares, and also noted 
that he isolated himself from all social interactions and had 
significant distrust of others that markedly interfered with 
his family, marriage and social interactions, as well as 
producing significant employment impairment.  The examiners 
diagnosed the veteran with chronic, severe PTSD and assigned 
him a GAF of 40.

Considering that the veteran has argued that his PTSD is now 
worse, the Board finds it necessary to secure another 
examination to ascertain the veteran's current level of 
disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 
595  (1991) (where the record does not adequately reveal the 
current state of the claimant's disability, a VA examination 
must be conducted). 

Further, the Board finds that additional records need to be 
obtained from the Washington, D.C. VAMC.  Specifically, 
during his October 2007 hearing, the veteran mentioned that 
he had been attending weekly PTSD therapy sessions with D.P., 
M.D., at the Washington VAMC since 1998.  A November 2007 
letter by Dr. P. also notes that the veteran attended weekly 
PTSD therapy since February 2000.  Although the file contains 
outpatient treatment records from the Washington VAMC dated 
from 1999 through 2001, and an August 2005 letter from Dr. P. 
advising the veteran to abstain from work for several weeks 
because of some stress he had been experiencing, there are no 
records dated in 1998, or any records in the file after 2001, 
(besides Dr. P.'s November 2007 letter), that pertain to 
PTSD.  As such, the AOJ should obtain any additional records 
from the Washington VAMC.

The Board will therefore remand to seek relevant treatment 
records, and to afford the veteran a new VA examination in 
order to determine his current level of disability.

Additionally, the Veterans Claims Assistance Act of 2000 
(VCAA) describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  Review of the record 
discloses that the veteran has not been notified in 
accordance with the provisions of the VCAA.  Specifically, 
the veteran has never been instructed regarding the criteria 
for assigning disability rating or for award of an effective 
date in accordance with Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Board will therefore also remand this 
case in order to ensure that the veteran receives the due 
process to which he is entitled.

Accordingly, the case is REMANDED to the Agency of Original 
Jurisdiction, (AOJ), for the following actions:

1.  The AOJ must review the claims file 
and ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2007) are fully 
complied with and satisfied in accordance 
with 38 C.F.R. § 3.159 (2007).  The 
veteran should be instructed regarding 
what is required to substantiate his 
claim, what evidence VA will obtain, and 
what evidence the veteran is expected to 
submit.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002); see also 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The veteran should be 
specifically instructed regarding 
effective dates.  See Dingess, supra.

2.  The AOJ should ask the veteran to 
identify names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and private, 
who may possess additional records 
pertinent to his claim, including any 
additional records from the Washington 
VAMC dated in 1998 and after 2001, which 
may contain treatment reports regarding 
the veteran's PTSD.  If the records 
cannot be obtained, the veteran and his 
representative should be notified and 
given an opportunity to obtain the 
records.

3.  The veteran should also be afforded a 
VA psychiatric examination by a physician 
with appropriate expertise to determine 
the current level of disability caused by 
the veteran's service-connected PTSD.  
The claims folder, including a copy of 
this remand, must be made available to 
and reviewed by the examiner.  The 
examiner should make findings necessary 
to apply the rating criteria.  A global 
assessment of functioning (GAF) score 
should be assigned, and the examiner 
should explain its meaning in the context 
of the rating criteria.

4.  After undertaking any other 
development deemed appropriate, the AOJ 
should consider the issue on appeal in 
light of all information or evidence 
received.  Consideration should be given 
to the possibility of "staged" ratings.  
See Fenderson, supra.  If any benefit 
sought is not granted, the veteran and 
his representative should be furnished 
with a supplemental statement of the case 
and afforded an opportunity to respond 
before the record is returned to the 
Board for further review.

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the AOJ.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2007).

